Citation Nr: 0408535	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  99-02 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
October 1970 and from January 1975 to October 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

On May 23, 2001, a hearing was held in Pittsburgh, 
Pennsylvania, before Bettina S. Callaway, who is the Veterans 
Law Judge making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b), (c) (West 2002).  A transcript of that hearing has 
been associated with the record on appeal.

This case was before the Board in August 2001 when it was 
remanded for additional development including consideration 
by the RO of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).

This case was before the Board again in December 2002 when 
the Board undertook additional development of the appellant's 
claim pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Therefore, in September 2003 the 
case was returned to the RO via the Appeals Management Center 
(AMC), in Washington, D.C., for initial consideration of the 
additional evidence.  The requested action has been 
completed.

The appellant's request, raised at the September 2001 
hearing, for benefits to have his teeth repaired is referred 
to the RO for appropriate action.




FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

3.  The appellant did not receive psychiatric treatment 
during service; he was described as psychiatrically normal.

4.  The appellant does not have PTSD.


CONCLUSION OF LAW

The appellant does not have PTSD that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the appellant's October 1965 enlistment examination, the 
appellant was evaluated as psychiatrically normal.  At a May 
1968 airborne training examination, the appellant was 
evaluated as psychiatrically normal.  At the appellant's 
October 1970 separation examination, the appellant was 
evaluated as psychiatrically normal.  At the appellant's 
December 1974 enlistment examination, the appellant was 
evaluated as psychiatrically normal.  Although the appellant 
reported a history of nervous trouble and excessive worries, 
the examiner noted that the appellant had not received any 
medical attention for the reported symptoms and that the 
symptoms were not considered disqualifying.  In July 1975 the 
appellant was treated for a head injury sustained while on a 
parachute jump.  The appellant did not lose consciousness but 
had felt anxious since that morning.  The assessment was 
headache and nervousness.  At the appellant's August 1975 
Chapter 5 examination, the appellant was evaluated as 
psychiatrically normal.  The appellant reported a history of 
excessive worry and frequent trouble sleeping.

The appellant's military personnel records reflect that he 
was in Vietnam from June 1970 to October 1970.   His military 
occupational specialty was field wireman.  His awards and 
decorations include a National Defense Service Medal, a 
Vietnam Service Medal, a Vietnam Campaign Medal with 60 
Device, a Combat Infantryman Badge, a Bronze Star Medal, a 
Presidential Unit Citation, a Republic of Vietnam Cross of 
Gallantry with Palm, a Republic of Vietnam Cross of Gallantry 
Unit Citation, and a Republic of Vietnam Civil Action Unit 
Citation.  A National Defense Service Medal was awarded if a 
veteran served honorably between January 1, 1961, and August 
14, 1974.  United States of America Department of Defense 
Manual of Military Decorations and Awards, Appendix D at D-
17, July 1990.

At a June 1976 VA psychiatric examination, the appellant 
described himself as a bunch of nerves.    He seemed to 
relate his nerves to his marriage.  He was unable to sleep 
when he was frustrated.  He described some symptoms of 
anxiety and depression.  After examining the appellant, the 
examiner stated, "Presently I do not have a definite 
diagnosis[;] however, from this examination, the most likely 
diagnosis appears to be that of a personality disorder, mixed 
type[,] with immature and emotionally unstable features."

At an August 1998 VA PTSD examination, the examiner reviewed 
the appellant's records; obtained a complete social, 
occupational, medical, and psychiatric history; and conducted 
a mental status examination.  The examiner listed diagnoses 
of polysubstance abuse, in remission per the appellant, and 
alcohol abuse.  The examiner added that the appellant 
continued to suffer from symptoms of depression but that he 
had a very lengthy substance abuse history.  The examiner was 
not convinced that the appellant had fully reported the 
degree of recent use.  Because the appellant had not been 
free from psychoactive substances, the examiner was unable to 
determine to what degree the drugs contributed to the 
appellant's depression.  The examiner added that, although 
the appellant did report symptoms consistent for the criteria 
necessary to meet the diagnosis of PTSD, according to the 
appellant's medical records, he had not been reporting those 
symptoms until approximately the previous year.  Although he 
had attended some treatment in which PTSD had been noted, the 
intensity and frequency of such treatment was relatively 
limited.  The degree to which such symptoms may have been 
exacerbated by the appellant's substance abuse was unclear.  
The examiner concluded that in recent years substance abuse 
had certainly been the primary problem.

In November 1997 a VA physician provided outpatient treatment 
for chest pain to the appellant.  On that same date, a VA 
social worker listed diagnoses of alcohol dependence and 
PTSD.  The social worker arranged for the appellant to be 
provided bus fare to return to his home.  In May 1998 the 
same VA physician treated the appellant for continued 
complaints of chest pain.  He noted that the appellant's 
history included alcohol abuse, PTSD, cocaine abuse, and left 
eye blindness.  He also noted that the appellant was followed 
at the substance abuse clinic.  In August 1998 the VA 
physician again treated the appellant for chest pain and 
again noted that the appellant's history included alcohol 
abuse, PTSD, cocaine abuse, and left eye trauma.  The 
appellant was currently psychiatrically stable without 
medication.  At that time, the appellant was drinking only 
one to two drinks per week.

In September 1998 the appellant was examined as an outpatient 
by a VA cardiologist for further evaluation of chest 
discomfort.  The cardiologist noted that the appellant's 
medical history included alcohol and cocaine abuse and PTSD.

In his October 1998 notice of disagreement, the appellant 
stated that he had never been able to put his Vietnam War 
experience behind him.  He noted that he had had problems 
with the use of substances as a means to help him escape his 
Vietnam experience.  He had not been able to adjust from 
combat in Vietnam to civilian life.

In November 1998 the appellant was again treated for chest 
pain and complaints of loss of teeth by the physician who had 
treated him previously in November 1997, May 1998, and August 
1998.  The physician noted that the appellant's history 
included alcohol abuse, PTSD, and cocaine abuse.

In his January 1999 substantive appeal the appellant stated 
that he had been treated for behavioral problems at a health 
center and a state hospital.  He discussed his combat 
experience in Vietnam.  The stress that he experienced in 
Vietnam continued to haunt him.  He was always on guard.  He 
was unable to sleep normally or relax.  He had never been 
able to interact with other people.  He avoided crowds and 
always looked over his shoulder.  He was easily startled by 
loud noises.  His family life had been destroyed by his 
Vietnam experience.

In March 1999 the appellant was treated as a VA outpatient by 
a certified registered nurse practitioner (CRNP) following a 
recent hospitalization for chest pain.  The CRNP noted that 
the appellant's medical history included angina, alcohol 
abuse, cocaine abuse, and PTSD.

In June 1999 the appellant was treated as a VA outpatient for 
complaints of chest pain by the physician who had last 
treated him in November 1998.  The physician noted that the 
appellant's history included alcohol abuse, PTSD, cocaine 
abuse, and a questionable history of angina.

In March 2001 the appellant was treated as a VA outpatient on 
an emergent care basis by two physicians for complications 
following recent foot surgery.  In addition to that surgery, 
the appellant's medical history was noted to include 
alcoholism and PTSD.

At a May 23, 2001 hearing, the appellant testified in detail 
about his experiences in Vietnam.  Regarding his current 
symptoms, the appellant testified that he stayed away from 
people.  He also had difficulty sleeping.  He thought about 
Vietnam if someone else raised the subject or if it was 
mentioned in the media.  Other veterans with whom he 
associated shared his preference to avoid discussing their 
war experiences.  He observed Veterans Day and Memorial Day 
by wearing military attire.  He avoided explosive noises such 
as those associated with fireworks displays.  He felt uneasy 
during months in which he had had traumatic experiences in 
Vietnam.  He described his experiences in Vietnam as 
"devastating."  The appellant stated that he would like to 
undergo a new examination because he felt that his disability 
had not been accurately evaluated in August 1998.

At an April 2003 VA review examination for PTSD, the examiner 
reviewed thoroughly the appellant's claims folder and 
available medical records.  Psychometric tests and 
questionnaires were administered.  The examiner took detailed 
military and post-military histories and conducted a mental 
status examination.  It was unclear whether the appellant 
experienced true flashbacks.  He had thoughts about his 
Vietnam-related experiences, but they appeared to be 
ruminative in nature rather than intrusive.  The appellant 
did not endorse trauma-related nightmares and did not report 
any type of distress to cues resembling his stressor 
experiences.  The appellant presented with some degree of 
hypervigilance, but he did not present with the full 
constellation of symptoms required for a diagnosis of PTSD.  
The examiner diagnosed polysubstance abuse, currently in full 
and sustained remission per the appellant's report, and 
alcohol abuse.  The examiner opined that the appellant did 
not meet the criteria for a diagnosis of PTSD in terms of 
reported symptomatology.  Psychodiagnostic testing was 
consistent with the clinical interview.  Additionally, the 
appellant did not report symptoms consistent with a major 
mood disorder.  He provided vague and inconsistent 
information regarding his remote and current substance abuse.  
It was likely that, given the appellant's acknowledged 
current alcohol use, that social and occupational functioning 
would be impaired.  The examiner recommended outpatient 
substance abuse treatment programming.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, a 
substantially complete application was received on May 2, 
1998.  Thereafter, in a rating decision dated in September 
1998 the appellant's claim was denied.  Only after that 
rating action was promulgated did the AOJ, on October 15, 
2001, provide notice to the appellant regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the appellant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on October 15, 
2001, was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by the AOJ at that time, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated.  A 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant in August 2002 and again in November 2003.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
appellant.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  The October 15, 2001, 
complied with these requirements.  Further, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.

Additionally, the Board notes that the October 15, 2001 
letter to the appellant properly notified him of his 
statutory rights.  That is, even though the letter requested 
a response within 60 days, it also expressly notified the 
appellant that he had one year to submit the requested 
information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Moreover, a recently enacted 
amendment to the VCAA clarified that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5102, 5103).

As for VA's duty to assist a veteran, the appellant's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  To the extent that the appellant has 
suggested he was treated at a state hospital or a health 
center, the Board notes that the appellant has not responded 
to VA letters dated on October 15, 2001, and October 29, 
2001, respectively, requesting that the appellant identify 
places at which he had received psychiatric treatment and 
complete medical records releases for any such facilities.  
While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  The appellant was 
advised in the October 15, 2001 letter that it was ultimately 
his responsibility to make sure that VA received any relevant 
records.  As for VA's duty to obtain a medical examination, 
the appellant was provided VA examinations in August 1998 and 
April 2003.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further, the RO's efforts 
have complied with the instructions contained in the August 
2001 and September 2003 Remands from the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2003).  
There is no reasonable possibility that further assistance to 
the appellant would substantiate his claim.  See 38 C.F.R. § 
3.159(d) (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see 
Fossie v. West, 12 Vet. App. 1, 6 (1998) ("If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  
If, however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors.").  The veteran engaged in combat, as evidenced 
by the award of the Combat Infantryman Badge.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 
(2003).  

In this case, the appellant does not meet the initial 
criteria of having PTSD.  Although some of the appellant's VA 
medical records note a history of PTSD, these records are not 
supported by any evidence of PTSD being diagnosed.  The only 
listing of PTSD as a diagnosis was provided by a VA social 
worker who appears to have met with the appellant only for 
the purpose of assisting him financially.  Further, at two VA 
examinations, the examiners have noted that the appellant did 
not meet the criteria for a diagnosis of PTSD because he did 
not have sufficient symptoms to establish the diagnosis.

Although the appellant attributes his symptoms to PTSD, a 
veteran's statements as to subjective symptomatology alone, 
without medical evidence of an underlying impairment capable 
of causing the symptom alleged, generally cannot constitute 
evidence of the existence of a current disability for VA 
service connection purposes.  See Hayes v. Brown, 9 Vet. App. 
67, 72 (1996) (holding that, although a lay person can 
certainly provide an account of symptoms he experiences, a 
lay person is not competent to provide a medical diagnosis).

The VA examiners who evaluated the appellant in August 1998 
and April 2003, both of whom do possess the required medical 
expertise to diagnose PTSD, opined that the appellant did not 
have PTSD.  Each examiner set out a detailed rationale 
supporting his opinion.  Because of some ambiguity in the 
rationale of the examiner who evaluated the appellant in 
August 1998, a second examination was conducted in April 
2003.  The rationale for the second medical opinion 
established that the appellant did not meet the diagnostic 
criteria for PTSD because he lacked sufficient symptoms to 
establish the diagnosis.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Because the 
appellant does not have PTSD, the Board need not address the 
sufficiency of the appellant's stressors.


ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



